            Case 1:17-cv-02094-ER Document 32 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES O’CALLAGHAN,
                                   Plaintiff,
                                                                       ORDER
                     – against –
                                                                  17 Civ. 2094 (ER)

UBER CORPORATION OF CALIFORNIA,
                                   Defendant.


Ramos, D.J.:

         On July 5, 2018, this Court granted Uber’s motion to compel arbitration and stayed this

case. Doc. 24. On October 2, 2020, after receiving no information regarding the status of these

proceedings since that time, the Court issued an order requesting the parties to ﬁle a joint status

report by November 1, 2020. Doc. 30. �e Order advised the parties that failure to comply

could result in dismissal for failure to prosecute pursuant to Fed. R. Civ P. 41(b). Id.

         On October 23, 2020, defendant Uber informed the court that it has no record of Plaintiﬀ

O’Callaghan commencing an arbitration proceeding against it. Doc. 31. Uber further informed

the court that it could not reach pro se Plaintiﬀ O’Callaghan, and that there have been no further

court proceedings in this case after Plaintiﬀ’s unsuccessful appeal to the Second Circuit. Id.

         Accordingly, the court dismisses this case with prejudice pursuant to Fed. R. Civ. P.

41(b). �e clerk of court is respectfully directed to close this case and to mail a copy of this

Order to Plaintiﬀ.

         It is SO ORDERED.

Dated:    October 26, 2020
          New York, New York
                                                                    Edgardo Ramos, U.S.D.J.
